COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Samuel Roy Jackson

Appellate case number:      01-18-00881-CR

Trial court case number:    913043

Trial court:                183rd District Court of Harris County

Date motion filed:          December 10, 2018

      Relator, Samuel Roy Jackson, has filed a motion for rehearing. It is ordered that
the motion is denied.

Judge’s signature: __/s/ Terry Jennings______
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Bland.

Date: ___December 20, 2018____